--------------------------------------------------------------------------------

EXHIBIT 10.01
 
AMENDED AND RESTATED
ALLIANCEBERNSTEIN PARTNERS COMPENSATION PLAN
 
As Amended and Restated Effective as of January 26, 2007
 
AllianceBernstein Holding L.P. (together with any successor to all or
substantially all of its business and assets, “Holding”) and its successor and
affiliate AllianceBernstein L.P. (together with any successor to all or
substantially all of its business and assets, “AllianceBernstein”) have
established this Amended and Restated AllianceBernstein Partners Compensation
Plan (the “Plan”) to (i) create a compensation program to attract and retain
eligible employees expected to make a significant contribution to the future
growth and success of Holding and AllianceBernstein, including their respective
subsidiaries and (ii) foster the long-term commitment of these employees through
the accumulation of capital and increased ownership of equity interests in
Holding.
 
The right to defer Awards hereunder shall be considered a separate plan within
the Plan. Such separate plan shall be referred to as the “APCP Deferral Plan.”
The APCP Deferral Plan is maintained primarily for the purpose of providing
deferred compensation to a select group of management or highly compensated
employees (a “Top Hat Employee”). No one who is not a Top Hat Employee may defer
compensation under the APCP Deferral Plan.
 
The Plan was amended and restated effective as of January 1, 2005 to clarify and
reflect administrative practices and to comply in good faith with Section 409A
of the Internal Revenue Code (the “Code”) and the guidance issued thereunder
(“Section 409A”). Any deferral or payment hereunder is subject to the terms of
the Plan and compliance with Section 409A, as interpreted by the Committee in
its sole discretion. Notwithstanding the foregoing or anything else herein, none
of AllianceBernstein, Holding, any Affiliate, the Committee nor any of their
agents shall have any liability to any Participant or Beneficiary as a result of
any tax, interest, penalty or other payment required to be paid or due pursuant
to, or because of a violation of, Section 409A.
 
ARTICLE 1
DEFINITIONS
 
Section 1.01  Definitions. Whenever used in the Plan, each of the following
terms shall have the meaning for that term set forth below:
 
(a)   “Account” means a separate bookkeeping account established for each
Participant for each Award, with such Award, as described in Article 2, credited
to the Account maintained for such Award together with Earnings credited
thereon.
 
(b)   “Affiliate” means (i) any entity that, directly or indirectly, is
controlled by AllianceBernstein and (ii) any entity in which AllianceBernstein
has a significant equity interest, in either case as determined by the Board or,
if so authorized by the Board, the Committee.
 
(c)   “Approved Fund” means any money-market, debt or equity fund designated by
the Committee from time to time as an Approved Fund.
 
1

--------------------------------------------------------------------------------


 
(d)   “Award” means any Pre-1999 Award, 1999-2000 Award or Post-2000 Award.
 
(e)   “Beneficiary” means one or more Persons, trusts, estates or other
entities, designated in accordance with Section 8.04(a), that are entitled to
receive, in the event of a Participant’s death, any amount or property to which
the Participant would otherwise have been entitled under the Plan.
 
(f)   “Beneficiary Designation Form” means the form established from time to
time by the Committee that a Participant completes, signs and returns to the
Committee to designate one or more Beneficiaries.
 
(g)   “Board” means the Board of Directors of the general partner of Holding and
AllianceBernstein.
 
(h)   “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
 
(i)   “Committee” means the Board or one or more committees of the Board
designated by the Board to administer the Plan.
 
(j)   “Company” means Holding, AllianceBernstein and any corporation or other
entity of which Holding or AllianceBernstein (i) has sufficient voting power
(not depending on the happening of a contingency) to elect at least a majority
of its board of directors or other governing body, as the case may be, or (ii)
otherwise has the power to direct or cause the direction of its management and
policies.
 
(k)   “Deferral Election Form” means the form(s) established from time to time
by the Committee that a Participant completes, signs and returns to the
Committee to elect to defer the distribution of an Award, including Earnings
thereon, pursuant to Article 5.
 
(l)   “Disability” means, with respect to a Participant, a good faith
determination by the Committee that the Participant is physically or mentally
incapacitated and has been unable for a period of six consecutive months to
perform, with or without reasonable accommodation, substantially all of the
duties for which the Participant was responsible immediately before the
commencement of the incapacity. In order to assist the Committee in making such
a determination and as reasonably requested by the Committee, a Participant will
(i) make himself or herself available for medical examination by one or more
physicians chosen by the Committee and approved by the Participant, whose
approval shall not be unreasonably withheld, (ii) grant the Committee and any
such physicians access to all relevant medical information relating to the
Participant, (iii) arrange to furnish copies of medical records to the Committee
and such physicians, and (iv) use his or her best efforts to cause the
Participant’s own physicians to be available to discuss the Participant’s health
with the Committee and its chosen physicians.
 
(m)   “Earnings” on any Account during any period means the amounts of gain or
loss that would have been incurred with respect to such period if an amount
equal to the balance of such Account at the beginning of such period had been
actually invested in accordance with a Participant’s investment direction.
 
2

--------------------------------------------------------------------------------


 
(n)   “Effective Date” of an Award means December 31 of the calendar year for
which the Award is initially granted under the Plan.
 
(o)   “Eligible Employee” means, for any calendar year commencing on and after
January 1, 2005, an active employee of a Company whom the Committee determines
to be eligible for an Award. Notwithstanding the foregoing, no Eligible Employee
whose Total Compensation for a calendar year is less than such amount, if any,
as established by the Committee in writing shall be eligible to participate in
the APCP Plan for that calendar year and any advance deferral election made by
such Eligible Employee is made on the condition that such Eligible Employee
satisfies the Total Compensation requirement and, if not, such deferral election
shall be null and void ab initio.
 
(p)   “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
 
(q)   “Fair Market Value” means, with respect to a Holding Unit as of any given
date and except as otherwise expressly provided by the Board or the Committee,
the closing price of a Holding Unit on such date as published in the Wall Street
Journal or, if no sale of Holding Units occurs on the New York Stock Exchange on
such date, the closing price of a Holding Unit on such Exchange on the last
preceding day on which such sale occurred as published in the Wall Street
Journal.
 
(r)   “Holding Units” means units representing assignments of beneficial
ownership of limited partnership interests in Holding.
 
(s)   “Investment Election Form” means the form established from time to time by
the Committee that a Participant completes, signs and returns to the Committee
to designate the percentage of such Award to be treated as notionally invested
in Restricted Units or Approved Funds, pursuant to Section 2.03.
 
(t)   “1999-2000 Award” means any Award granted hereunder with respect to
calendar years 1999 or 2000, as applicable. Special rules for 1999-2000 Awards
are provided in Article 7.
 
(u)   “Option” means an option to buy Holding Units.
 
(v)   “Participant” means any Eligible Employee of any Company who has been
designated by the Committee to receive an Award for any calendar year and who
thereafter remains employed by a Company.
 
(w)   “Person” means any individual, corporation, partnership, association,
joint-stock company, trust, unincorporated organization, government or political
subdivision thereof or other entity.
 
(x)   “Plan” means the Amended and Restated AllianceBernstein Partners
Compensation Plan, as set forth herein and as amended from time to time.
 
3

--------------------------------------------------------------------------------


 
(y)   “Post-2000 Award” means any Award granted hereunder with respect to
calendar years beginning after December 31, 2000.
 
(z)   “Pre-1999 Award” means any Award granted hereunder with respect to
calendar years beginning before January 1, 1999. Special rules for Pre-1999
Awards are provided in Article 6.
 
(aa)   “Restricted Unit” means a right to receive a Holding Unit in the future,
as accounted for in an Account, subject to vesting and any other terms and
conditions established hereunder or by the Committee.
 
(bb)   “Retirement” with respect to a Participant means that the employment of
the Participant with the Company has terminated either (i) on or after the
Participant’s attaining age 65, or (ii) on or after the Participant’s attaining
age 55 at a time when the sum of the Participant’s age and aggregate full
calendar years of service with the Company, including service prior to April 21,
1988 with the corporation then named Alliance Capital Management Corporation,
equals or exceeds 70.
 
(cc)   “Special Program” means the granting of permission to certain eligible
employees of the Company to allocate a portion of their Awards to Options.
 
(dd)   “Termination of Employment” means that the Participant involved is no
longer performing services as an employee of any Company other than pursuant to
a severance or special termination arrangement.
 
(ee)   “Total Compensation” for a calendar year means base salary paid during
such calendar year, bonus paid for such calendar year even if paid after the end
of such calendar year or deferred, commissions paid during such calendar year
and the Award for such calendar year.
 
(ff)   “Unforeseeable Emergency” means a severe financial hardship to a
Participant or former Participant within the meaning of Code Section 409A
resulting from (i) an illness or accident of the Participant or former
Participant, the spouse of the Participant or former Participant, or a dependent
(as defined in Section 152(a) of the Code) of the Participant or former
Participant, (ii) loss of property of the Participant or former Participant due
to casualty or (iii) other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant or former
Participant, all as determined in the sole discretion of the Committee.
 
(gg)   “Vesting Period” means the applicable vesting period with respect to an
Award, as provided for in Section 3.01(a).
 
4

--------------------------------------------------------------------------------


 
ARTICLE 2
PARTICIPATION
 
Section 2.01  Eligibility. The Committee, in its sole discretion, will designate
those Eligible Employees employed by a Company who will receive Awards with
respect to a calendar year. In making such designation, the Committee may
consider any criteria that it deems relevant, which may include an Eligible
Employee’s position with a Company and the manner in which the Eligible Employee
is expected to contribute to the future growth and success of the Company. The
Committee may vary the amount of Awards to a particular Participant from year to
year and may determine that a Participant who received an Award to a particular
year is not eligible to receive any Award with respect to any subsequent year.
An Eligible Employee who is a member of the Committee during a particular year
shall be eligible to receive an Award for that year only if the Award is
approved by the majority of the other members of the Committee.
 
Section 2.02  Grant of Awards. The nominal amount of an Award will be determined
by the Committee in its sole and absolute discretion, and such amount will be
credited to the Participant’s Account as of the Effective Date for such Award.
An Award, including Earnings thereon, vests in accordance with the terms of
Article 3, and any such vested Award will be subject to the rules on
distributions and deferral elections under Articles 4 and 5, respectively.
 
Section 2.03  Investment Elections. Each Participant shall submit, in accordance
with deadlines and procedures established from time to time by the Committee, an
Investment Election Form with respect to each Award. Such Investment Election
Form shall designate that percentage of such Participant’s Award which shall be
treated for purposes of the Plan as (a) notionally invested in (i) Restricted
Units and (ii) each of the Approved Funds, and (b) invested in Options through
the Special Program. The Committee in its sole discretion may, but shall not be
obligated to, permit each Participant to reallocate notional investments in each
Account among Restricted Units and the various Approved Funds or just among the
Approved Funds, subject to, without limitation, restrictions as to the frequency
with which such reallocations may be made. The Committee may determine for each
calendar year a minimum percentage and a maximum percentage of each Award that
may be treated as notionally invested in Restricted Units and each Approved
Fund. The Committee may also determine for each calendar year a minimum and a
maximum percentage of each Award that may be allocated to Options. As soon as
reasonably practicable after the end of each calendar year, a statement shall be
provided to each such Participant indicating the current balance in each Account
maintained for the Participant as of the end of the calendar year, and the
amounts in such Account notionally allocated to Restricted Units and each of the
Approved Funds, and the amount in such Account allocated to Options.
 
Section 2.04  Earnings on an Account.
 
(a)   Each Award for which an Investment Election Form has been validly
submitted shall be credited to a separate Account in the proportions set forth
in such Investment Election Form or as directed by the Committee. The amount of
such Account shall be treated as notionally invested in Restricted Units or
Approved Funds, as applicable, as of a date determined by the Committee (the
“Earnings Date”), which shall be no later than forty-five days after the
Effective Date. Notwithstanding Sections 2.05 and 2.06, Earnings will be
credited or debited, as applicable, beginning from the Earnings Date but will
not be credited or debited for any period prior to the Earnings Date.
 
5

--------------------------------------------------------------------------------


 
(b)   Not less frequently than as of the end of each calendar year following the
year during which an Account is established in connection with an Award, each
Account maintained under the Plan will be credited or debited, as applicable,
with the amount, if any, necessary to reflect Earnings as of that date.
 
Section 2.05  Awards Invested in Approved Funds.
 
(a)   To the extent the Committee or an Investment Election Form validly directs
the notional investment of all or a part of any Award in Approved Funds, that
portion of such Award so designated shall, as of a date determined by the
Committee, be treated as notionally invested in such Approved Funds. If a cash
dividend or other cash distribution is made with respect to Approved Funds, as
of a date determined and as calculated by the Committee in its sole discretion,
a Participant whose Account is notionally invested in Approved Funds (whether
vested or unvested) will have such notional investment increased by an amount
equal to the cash dividend or other cash distribution that would have been due
on the Account had there actually been an investment in Approved Funds. Such
increase shall be proportionately allocated by the Committee in its sole
discretion between Approved Funds, as applicable, and such increase shall be
vested at all times.
 
(b)   To the extent any Approved Fund is terminated, liquidated, merged with
another fund or experiences a major change in investment strategy or other
extraordinary event, the Committee may, if so authorized by the Board, in such
manner as it may in its sole discretion deem equitable, reallocate or otherwise
adjust the amount of any Account under this Article 2 to reflect the occurrence
of such event.
 
Section 2.06  Awards Invested in Restricted Units.
 
(a)   To the extent the Committee or an Investment Election Form validly directs
the notional investment of all or part of any Award in Restricted Units, that
portion of such Award so designated shall, as of a date and based on a Fair
Market Value of a Holding Unit as determined by the Committee and pursuant to
procedures established by the Committee from time to time, be converted into a
whole number of Restricted Units. From and after the date of such conversion,
that portion of an Award which has been validly made to notionally invest in
Restricted Units shall be denominated, and shall thereafter be treated for all
purposes as, a grant of that number of Restricted Units determined pursuant to
the preceding sentence.
 
(b)   If a cash dividend or other cash distribution is made with respect to
Holding Units, as soon as administratively practicable thereafter, a
distribution will be made to a Participant whose Account is credited with
Restricted Units (whether vested or unvested) in an amount (the “Equivalent
Distribution Amount”) equal to the number of such Restricted Units credited to
the Participant’s Account, times the value of the cash dividend or other cash
distribution per Holding Unit; provided, however, if a Participant defers
distribution of his Award under Article 5, the Equivalent Distribution Amount
will be converted at such time or times and in accordance with such procedures
as shall be established by the Committee, into vested Restricted Units based on
the Fair Market Value of a Holding Unit as determined by the Committee, and such
converted benefit shall be distributed in accordance with Sections 4.03 and
4.04.
 
6

--------------------------------------------------------------------------------


 
(c)   Fractional unit amounts remaining after conversion under this Section 2.06
may be used for any purposes for the benefit of the Participant as determined by
the Committee in its sole discretion, including but not limited to the payment
of taxes with respect to an Award or deposit in the Approved Funds.
 
(d)   In the event that the Committee determines that any distribution (whether
in the form of cash, limited partnership interests, other securities, or other
property), recapitalization (including, without limitation, any subdivision or
combination of limited partnership interests), reorganization, consolidation,
combination, repurchase, or exchange of limited partnership interests or other
securities of Holding, issuance of warrants or other rights to purchase limited
partnership interests or other securities of Holding, any incorporation of
Holding, or other similar transaction or events affects Holding Units such that
an adjustment is determined by the Committee to be appropriate in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under the Plan, then the Committee may, if so authorized by
the Board, in such manner as it may deem equitable, adjust the number of
Restricted Units or securities of Holding (or number and kind of other
securities) subject to outstanding Awards, or, if deemed appropriate, make
provision for a cash payment to the holder of an outstanding Award.
 
Section 2.07  Awards Invested in Options
 
(a)   To the extent the Committee or an Investment Election Form validly directs
the investment of all or part of any Award in Options, that portion of such
Award so designated shall, as of a date and as determined by the Committee, be
used to purchase Options having a value calculated in accordance with
Black-Scholes methodology (“Initial Award”). From and after the date of such
conversion, that portion of an Award which has been validly made to invest in
Options shall be denominated, and shall thereafter be treated for all purposes
as, a grant of that number of Options determined pursuant to the preceding
sentence.
 
(b)   To the extent an Award is validly invested in Options under the Special
Program, the Committee may authorize an additional award to a Participant, which
may be based on such Participant’s Initial Award (“Match”).
 
ARTICLE 3
VESTING, EXPIRATIONAND FORFEITURES
 
Section 3.01  General.
 
(a)   Subject to Section 3.01(b) below, an Award, including Earnings thereon,
shall vest in equal annual installments during the vesting period (the “Vesting
Period”) specified below, as applicable, with respect to each such Award, with
the first such installment vesting on the first anniversary of the date
determined for this purpose by the Committee in connection with such Award (the
“Grant Date”), and the remaining installments vesting on subsequent
anniversaries of the Grant Date, provided in each case that the Participant is
employed by a Company on such anniversary. For purposes of this Plan, the
“vesting” of a Restricted Unit shall mean the lapsing of the restrictions
thereon with respect to such Restricted Unit. For purposes of this Plan and the
Special Program, the “vesting” of Options shall mean the percentage of Holding
Units subject to the Options with respect to which the Options may be exercised
by the Participant.
 
7

--------------------------------------------------------------------------------


 
(i)   Each Post-2000 Award, including Earnings thereon, but not including any
portion of a Post-2000 Award invested in Options, shall vest as set forth in the
following table, based on the Participant’s age as of the Effective Date with
respect to such Award, unless the Committee in its sole discretion determines
that an alternative Vesting Period should apply with respect to any Post-2000
Award, notwithstanding such table:


Age of Participant
As of Effective Date
Vesting Period
   
Up to and including 61
4 years
62
3 years
63
2 years
64
1 year
65 or older
Fully vested at grant

 
 
(ii)   The portion of each Post-2000 Award that is invested in Options shall
vest and expire as set forth in the following tables, unless the Committee, in
its sole discretion, determines that an alternative Vesting Period or expiration
date should apply with respect to such portion of any Post-2000 Award,
notwithstanding such tables:


Options
Vesting Period
   
Initial Award
5 years (20% in each year)
Match
10 years (20% in each of years 6 through 10)

 


Options
Expiration Date
   
Initial Award
10 years from grant date
Match
11 years from grant date

 
8

--------------------------------------------------------------------------------


 
(iii)   Each 1999-2000 Award, including Earnings thereon, shall vest as set
forth in the following table, based on the Participant’s age as of the Effective
Date with respect to such Award:
 
Age of Participant as of
Effective Date
 
Vesting Period
   
Up to and including 47
8 years
48
7 years
49
6 years
50-57
5 years
58
4 years
59
3 years
60
2 years
61
1 year
62 or older
Fully vested at grant

 
(iv)   The Vesting Period of each Pre-1999 Award made for 1995, including
Earnings thereon, is three years. The Vesting Period of each Pre-1999 Award made
for a calendar year after 1995, including Earnings thereon, is eight years.
 
(b)   The unvested portion of any Award held by such Participant shall become
100% vested upon a Participant’s Termination of Employment due to death or
Disability, and with respect to a Pre-1999 Award only, upon a Participant’s
Termination of Employment due to Retirement.
 
Section 3.02  Forfeitures. A Participant shall forfeit the balance of any
Account maintained for him or her which has not been vested in accordance with
the applicable Vesting Period of Section 3.01 on the effective date of the
Participant’s Termination of Employment for any reason other than death,
Disability, and, only with respect to a Pre-1999 Award, the Participant’s
Termination of Employment due to Retirement; provided, however, that, the
Committee may determine, in its sole discretion, and only if a Participant
executes a release of liability in favor of the Company in a form approved by
the Committee and satisfies such other conditions as established by the
Committee, that such Participant who would otherwise forfeit all or part of his
Account following a Termination of Employment will nonetheless continue to vest
in the balance of such Account following his Termination of Employment at the
same time(s) that such balance would have otherwise vested under Section
3.01(a).
 
ARTICLE 4
DISTRIBUTIONS
 
Section 4.01  General. Subject to Section 2.06(b), no Award will be distributed
unless such distribution is permitted under this Article 4. The payment of the
vested portion of an Award, including Earnings thereon, shall be treated as
drawn proportionately from the investment alternative(s) in effect as of the
relevant payment date. Any such payment shall be made in Holding Units to the
extent such payment is attributable to an Award notionally invested in
Restricted Units. Any portion of an Award, including Earnings thereon, that is
not vested will not be distributed hereunder.
 
9

--------------------------------------------------------------------------------


 
Section 4.02  Distributions If Deferral Election Is Not In Effect.
 
(a)   Unless a Participant elects otherwise on a Deferral Election Form under
Sections 5.01 or 5.02 (if such election is permitted by the Committee), a
Participant who has not had a Termination of Employment will have the vested
portion of his Award, including Earnings thereon, distributed to him annually in
the form of a lump sum as soon as administratively practicable after such
portion vests under the applicable Vesting Period of Section 3.01.
 
(b)   Subject to Section 4.04, unless a Participant elects otherwise on a
Deferral Election Form under Sections 5.01 or 5.02 (if such election is
permitted by the Committee), a Participant who has had a Termination of
Employment will have the balance of any vested Award not paid under Section
4.02(a), including Earnings thereon, distributed to him as follows:
 
(i)   In the event of a Participant’s Termination of Employment due to the
Participant’s death, such distribution will be made to the Participant’s
Beneficiary in a single lump sum payment.
 
(ii)   In the event of a Participant’s Termination of Employment due to the
Participant’s Disability or, with respect to Pre-1999 Awards, Retirement, such
distribution will be made to the Participant in a single lump sum payment as
soon as administratively practicable following the six month anniversary of any
such Termination of Employment, as applicable.
 
(iii)   In the event that the Committee determines in its sole discretion under
Section 3.02 that a Participant shall continue to vest following his Termination
of Employment, payments with respect to the Award, including Earnings thereon,
will be made as the balance vests; provided, however, that such payments may not
commence prior to the six month anniversary of such Termination of Employment.
 
Section 4.03  Distributions If Deferral Election Is In Effect.
 
(a)   Subject to Sections 4.03(b) and 4.04, in the event that a deferral
election is in effect with respect to a Participant pursuant to Sections 5.01 or
5.02 and the Participant has a Termination of Employment for any reason other
than death or Disability, the vested portion of such Participant’s Award,
including Earnings thereon, will be distributed to him as soon as
administratively practicable following the benefit commencement date specified
on such Deferral Election Form and in the form of payment elected on such form.
 
(b)   Subject to Section 4.04, in the event that a Deferral Election Form is in
effect with respect to a Participant pursuant to Sections 5.01 or 5.02 and such
Participant subsequently has a Termination of Employment due to death or
Disability, the elections made by such Participant on his Deferral Election Form
shall be disregarded, and the vested portion of such Participant’s Award,
including Earnings thereon, will be distributed to him as soon as
administratively practicable following such Termination of Employment in a
single lump sum payment; provided, however, that with respect to a Termination
of Employment due to Disability, no such distribution may be made before the
date which is 6 months after such Termination of Employment.
 
10

--------------------------------------------------------------------------------


 
Section 4.04  Payment Following Death. Notwithstanding Sections 4.02 and 4.03 to
the contrary, in the event of the death of a Participant or a former
Participant, any undistributed portion of such individual’s vested Award,
including Earnings thereon, will be distributed to his Beneficiary in a single
lump sum distribution, as soon as administratively practicable following the
later of the date the Committee receives (i) written notification in a form
satisfactory to it of such individual’s death, and (ii) any tax waiver or other
document deemed relevant by the Committee with respect to making the payment.
 
Section 4.05  Unforeseeable Emergency. Notwithstanding the foregoing to the
contrary, if a Participant or former Participant experiences an Unforeseeable
Emergency, such individual may petition the Committee to (i) suspend any
deferrals under a Deferral Election Form submitted by such individual and/or
(ii) receive a partial or full distribution of a vested Award, including
Earnings thereon, deferred by such individual. The Committee shall determine, in
its sole discretion, whether to accept or deny such petition, and the amount to
be distributed, if any, with respect to such Unforeseeable Emergency; provided,
however, that such amount may not exceed the amount necessary to satisfy such
Unforeseeable Emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution, after taking into account the
extent to which such hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the individual’s
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship).
 
ARTICLE 5
DEFERRALS OF COMPENSATION
 
Section 5.01  Initial Deferral Election. The Committee may permit deferral
elections of Pre-1999 Awards, 1999-2000 Awards and/or Post-2000 Awards in its
sole and absolute discretion in accordance with procedures established by the
Committee for this purpose from time to time (except to the extent that any such
Award is invested in Options). If so permitted, a Participant may elect in
writing on a Deferral Election Form to have the portion of the Award which
vests, including Earnings thereon, distributed as of a distribution commencement
date elected by the Participant that occurs following the date that such Award
becomes or is scheduled to become 100% vested under the applicable Vesting
Period of Section 3.01(a), or if earlier and so permitted by the Committee, six
months following such Participant’s Termination of Employment. Any such
distribution shall be made in such form(s) as permitted by the Committee at the
time of deferral (including, if permitted by the Committee, a single lump sum or
substantially equal annual installments over a period of up to ten years) as
elected by the Participant. If the Participant has failed to properly elect a
distribution commencement date, the Participant will be deemed to have elected
to have the Award distributed as the Award vests, and if the Participant has
failed to properly elect a method of payment, the Participant will be deemed to
have elected to have the Award distributed in the form of a lump sum. If
deferrals are permitted by the Committee, such Deferral Election Form must
submitted to the Committee (or its delegate) no later than the last day of the
calendar year prior to the Effective Date of an Award, except that a Deferral
Election Form may also be submitted to the Committee (or its delegate) in
accordance with the following:
 
11

--------------------------------------------------------------------------------


 
(a)   In the case of the first year in which a Participant becomes eligible to
participate in the Plan and with respect to services to be performed subsequent
to such deferral election, a Deferral Election Form may be submitted within 30
days after the date the Participant becomes eligible to participate in the Plan.
 
(b)   With respect to the deferral of an Award subject to Section 409A of the
Code that relates all or in part to services performed between January 1, 2005
and December 31, 2005, a Deferral Election Form may be submitted by March 15,
2005.
 
(c)   A Deferral Election Form may be submitted at such other time or times as
permitted by the Committee in accordance with Section 409A of the Code.
 
Section 5.02  Changes in Time and Form of Distribution. The elections set forth
in a Participant’s Deferral Election Form governing the payment of the vested
portion of an Award, including Earnings thereon, pursuant to Section 5.01 shall
be irrevocable as to the Award covered by such election; provided, however, if
permitted by the Committee, a Participant shall be permitted to change the time
and form of distribution of such Award by making a subsequent election on a
Deferral Election Form supplied by the Committee for this purpose in accordance
with procedures established by the Committee from time to time, provided that
any such subsequent election does not take effect for at least 12 months, is
made at least 12 months prior to the scheduled distribution commencement date
for such Award and the subsequent election defers commencement of the
distribution for at least five years from the date such payment otherwise would
have been made.
 
ARTICLE 6
SPECIAL RULES FOR PRE-1999 AWARDS
 
Section 6.01  Generally. Except as otherwise provided in Section 6.02, Articles
1 through 5 hereunder shall apply with respect to Pre-1999 Awards.
 
Section 6.02  Pre-1999 Award Election.
 
(a)   Each Participant whose Account is credited with a Pre-1999 Award may make
a one-time election, effective January 1, 2006, conditioned on the Participant’s
being employed by any of the Companies on such date, in accordance with
procedures established by the Committee and on an election form supplied by the
Committee, to have all of his Pre-1999 Award Accounts notionally invested in one
or both of (i) Restricted Units or (ii) any Approved Fund designated by the
Committee from time to time (a “Pre-1999 Award Election”). Each such notional
investment shall be adjusted for Earnings. The deadline for properly submitting
a Pre-1999 Award Election to the Committee (or its delegate) is December 9,
2005.
 
(b)   To the extent that any Pre-1999 Award Election is not effective, such
notional investments are not permitted and such Pre-1999 Award is subject to the
terms and conditions applicable thereto as specified in the prior restatement of
this Plan which is hereby incorporated herein by reference, including the method
of adjusting such Award for “earnings” as defined therein.
 
12

--------------------------------------------------------------------------------


 
(c)   With respect to any Pre-1999 Award Election designating a notional
investment in Restricted Units effective January 1, 2006, the Participant’s
Pre-1999 Award Account (or portion thereof) is converted into Restricted Units
by dividing the proportion of the closing balance of the Pre-1999 Award Account
on December 31, 2005 so designated, by the closing price of a Holding Unit on
the New York Stock Exchange on December 31, 2005 as published in the Wall Street
Journal.
 
(d)   To the extent that a Pre-1999 Award subject to a Pre-1999 Award Election
is not vested on January 1, 2006, the notional investment in Restricted Units
and Approved Funds, as applicable, shall be subject to the vesting schedule
remaining on such Pre-1999 Awards.
 
(e)   Any Participant making a Pre-1999 Award Election shall contemporaneously
also elect a distribution commencement date, not earlier than January 31, 2007,
for the commencement of the distribution of his vested investment under such
Pre-1999 Award Election, in accordance with procedures established by the
Committee. Distributions shall commence as of the distribution commencement date
elected, or if earlier and so elected by the Participant at the time the
distribution commencement date is elected, the date of the Participant’s
“separation from service” (within the meaning of Section 409A of the Code),
subject to a six month delay following such separation from service in all cases
other than in the event of the Participant’s death. If the Participant has
failed to properly elect a distribution commencement date, the Committee will
commence distribution as soon as administratively practicable after January 31,
2007. A Participant may elect to receive the distribution of the amounts
deferred under this section in (i) a single lump sum distribution, (ii)
substantially equal annual installments over a period of up to 10 years or (iii)
a 50% lump sum with the remainder in five annual installments, as elected by the
Participant in accordance with procedures established by the Committee. If the
Participant has failed to properly elect a method of payment, the method of
payment shall be a lump sum. A Participant who has made a Pre-1999 Award
Election to utilize Restricted Units shall receive his distribution in the form
of Holding Units.
 
ARTICLE 7
SPECIAL RULES FOR 1999-2000 AWARDS
 
Section 7.01  Generally. Except as otherwise provided in Section 7.02, Articles
1 through 5 hereunder shall apply with respect to 1999-2000 Awards.
 
Section 7.02  Notional Investment in Restricted Units. 1999-2000 Awards are
notionally invested in Restricted Units only. Except as otherwise specified by
the Committee, Participants receiving such Awards are not permitted to elect to
notionally invest any such Award or part thereof in, or reallocate any notional
investment in Restricted Units to, any Approved Fund. The use of an Investment
Election Form is not applicable with respect to 1999-2000 Awards, and the
Committee shall administer such 1999-2000 Awards, including the crediting of a
Participant’s Account with his Award, and the adjustment of Earnings thereon,
without the Participant’s submission of such an Investment Election Form;
provided, however, that the foregoing shall not limit the Committee from
requiring such a Participant to submit any other forms or documentation that the
Committee requires in its sole discretion.
 
13

--------------------------------------------------------------------------------


 
ARTICLE 8
ADMINISTRATION; MISCELLANEOUS
 
Section 8.01  Administration of the Plan. The Plan is intended to be an
unfunded, non-qualified incentive plan and the APCP Deferral Plan is intended to
be an unfunded, non-qualified deferred compensation plan within the meaning of
ERISA and shall be administered by the Committee as such. The right of any
Participant or Beneficiary to receive distributions under the Plan shall be as
an unsecured claim against the general assets of AllianceBernstein.
Notwithstanding the foregoing, AllianceBernstein, in its sole discretion, may
establish a “rabbi trust” to pay benefits hereunder. The Committee shall have
the full power and authority to administer and interpret the Plan and to take
any and all actions in connection with the Plan, including, but not limited to,
the power and authority to prescribe all applicable procedures, forms and
agreements. The Committee’s interpretation and construction of the Plan,
including its computation of notional investment returns and Earnings, shall be
conclusive and binding on all Persons having an interest in the Plan.
 
Section 8.02  Authority to Vary Terms of Awards. The Committee shall have the
authority to grant Awards other than as described herein, subject to such terms
and conditions as the Committee shall determine in its discretion.
 
Section 8.03 Amendment, Suspension and Termination of the Plan. The Committee
reserves the right at any time, without the consent of any Participant or
Beneficiary and for any reason, to amend, suspend or terminate the Plan in whole
or in part in any manner; provided that no such amendment, suspension or
termination shall reduce the balance in any Account prior to such amendment,
suspension or termination or impose additional conditions on the right to
receive such balance, except as required by law.
 
Section 8.04  General Provisions.
 
(a)   To the extent provided by the Committee, each Participant may file with
the Committee a written designation of one or more Persons, including a trust or
the Participant’s estate, as the Beneficiary entitled to receive, in the event
of the Participant’s death, any amount or property to which the Participant
would otherwise have been entitled under the Plan. A Participant may, from time
to time, revoke or change his or her Beneficiary designation by filing a new
designation with the Committee. If (i) no such Beneficiary designation is in
effect at the time of a Participant’s death, (ii) no designated Beneficiary
survives the Participant, or (iii) a designation on file is not legally
effective for any reason, then the Participant’s estate shall be the
Participant’s Beneficiary.
 
(b)   Neither the establishment of the Plan nor the grant of any Award or any
action of any Company, the Board, or the Committee pursuant to the Plan, shall
be held or construed to confer upon any Participant any legal right to be
continued in the employ of any Company. Each Company expressly reserves the
right to discharge any Participant without liability to the Participant or any
Beneficiary, except as to any rights which may expressly be conferred upon the
Participant under the Plan.
 
14

--------------------------------------------------------------------------------


 
(c)   An Award hereunder shall not be treated as compensation, whether upon such
Award’s grant, vesting, payment or otherwise, for purposes of calculating or
accruing a benefit under any other employee benefit plan except as specifically
provided by such other employee benefit plan.
 
(d)   Nothing contained in the Plan, and no action taken pursuant to the Plan,
shall create or be construed to create a fiduciary relationship between any
Company and any other person.
 
(e)   Neither the establishment of the Plan nor the granting of an Award
hereunder shall be held or construed to create any rights to any compensation,
including salary, bonus or commissions, nor the right to any other Award or the
levels thereof under the Plan.
 
(f)   No Award nor right to receive any payment, including Restricted Units,
under the Plan may be transferred or assigned, pledged or otherwise encumbered
by any Participant or Beneficiary other than by will, by the applicable laws of
descent and distribution or by a court of competent jurisdiction. Any other
attempted assignment or alienation of any payment hereunder shall be void and of
no force or effect.
 
(g)   If any provision of the Plan shall be held illegal or invalid, the
illegality or invalidity shall not affect the remaining provisions of the Plan,
and the Plan shall be construed and enforced as if the illegal or invalid
provision had not been included in the Plan.
 
(h)   Any notice to be given by the Committee under the Plan to any party shall
be in writing addressed to such party at the last address shown for the
recipient on the records of any Company or subsequently provided in writing to
the Committee. Any notice to be given by a party to the Committee under the Plan
shall be in writing addressed to the Committee at the address of
AllianceBernstein.
 
(i)   Section headings herein are for convenience of reference only and shall
not affect the meaning of any provision of the Plan.
 
(j)   The provisions of the Plan shall be governed and construed in accordance
with the laws of the State of New York.
 
15

--------------------------------------------------------------------------------


 
(k)   There shall be withheld from each payment made pursuant to the Plan any
tax or other charge required to be withheld therefrom pursuant to any federal,
state or local law. A Company by whom a Participant is employed shall also be
entitled to withhold from any compensation payable to a Participant any tax
imposed by Section 3101 of the Code, or any successor provision, on any amount
credited to the Participant; provided, however, that if for any reason the
Company does not so withhold the entire amount of such tax on a timely basis,
the Participant shall be required to reimburse AllianceBernstein for the amount
of the tax not withheld promptly upon AllianceBernstein’s request therefore.
With respect to Restricted Units: (i) in the event that the Committee determines
that any federal, state or local tax or any other charge is required by law to
be withheld with respect to the Restricted Units or the vesting of Restricted
Units (a “Withholding Amount”) then, in the discretion of the Committee, either
(X) prior to or contemporaneously with the delivery of Holding Units to the
recipient, the recipient shall pay the Withholding Amount to AllianceBernstein
in cash or in vested Holding Units already owned by the recipient (which are not
subject to a pledge or other security interest), or a combination of cash and
such Holding Units, having a total fair market value, as determined by the
Committee, equal to the Withholding Amount; (Y) AllianceBernstein shall retain
from any vested Holding Units to be delivered to the recipient that number of
Holding Units having a fair market value, as determined by the Committee, equal
to the Withholding Amount (or such portion of the Withholding Amount that is not
satisfied under clause (X) as payment of the Withholding Amount; or (Z) if
Holding Units are delivered without the payment of the Withholding Amount
pursuant to either clause (X) or (Y), the recipient shall promptly pay the
Withholding Amount to AllianceBernstein on at least seven business days notice
from the Committee either in cash or in vested Holding Units owned by the
recipient (which are not subject to a pledge or other security interest), or a
combination of cash and such Holding Units, having a total fair market value, as
determined by the Committee, equal to the Withholding Amount, and (ii) in the
event that the recipient does not pay the Withholding Amount to
AllianceBernstein as required pursuant to clause (i) or make arrangements
satisfactory to AllianceBernstein regarding payment thereof, AllianceBernstein
may withhold any unpaid portion thereof from any amount otherwise due the
recipient from AllianceBernstein.
 
 
 16

--------------------------------------------------------------------------------